Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Chris Holshouser on 1/26/21.

IN THE CLAIMS:
1. (Currently Amended) A method of producing a cascade array, comprising: 
forming a plurality of strongbacks from a first thermoplastic material; 
forming a plurality of comb subassemblies, each said comb subassembly of the plurality of comb subassemblies including one of the plurality of strongbacks and a plurality of vanes comprising a second thermoplastic material extending outwardly from the respective one of the plurality strongbacks, wherein each comb subassembly of the plurality of comb subassemblies is formed by overmolding the respective one of the plurality of strongbacks with the second thermoplastic material to form the plurality of vanes, wherein each vane of the plurality of vanes has a first lateral end and an opposite second lateral end, wherein the first lateral end is contiguous with the respective one of the plurality of strongbacks, and wherein [[and]] the overmolding of the plurality of vanes and a second fillet disposed at the second lateral end of each vane of the plurality of vanes with the second thermoplastic material, the first fillet extending between each vane of the plurality of vanes and the respective one of the plurality of strongbacks; and 
attaching the plurality of comb subassemblies into a unitary structure to produce the cascade array by welding a first one of the plurality of comb subassemblies to a second one of the plurality of comb subassemblies, including welding the second fillet disposed at the second lateral end of each vane of the plurality of vanes to the second one of the plurality of comb subassemblies.
Allowable Subject Matter
Claims 1-4, 6, 12, 14-18 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art fails to teach, in combination with the other claim limitations, attaching the plurality of comb subassemblies into a unitary structure to produce the cascade array by welding a first one of the plurality of comb subassemblies to a second one of the plurality of comb subassemblies, including welding the second fillet disposed at the second lateral end of each vane of the plurality of vanes to the second one of the plurality of comb subassemblies.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW NGUYEN whose telephone number is (571)270-5063.  The examiner can normally be reached on 8 am - 4 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 571-272-4828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREW H NGUYEN/Primary Examiner, Art Unit 3741